 



Exhibit 10.1

INTERVOICE, INC.
2005 STOCK INCENTIVE PLAN

ARTICLE I. ESTABLISHMENT AND PURPOSE

     1.1. Establishment and Purpose. Intervoice, Inc. (“Intervoice”) hereby
establishes the Intervoice, Inc. 2005 Stock Incentive Plan, as set forth in this
document. The purpose of the Plan is to attract and retain highly qualified
individuals and to align the interests of key individuals with those of the
stockholders of Intervoice. Intervoice is committed to creating long-term
stockholder value. Intervoice’s compensation philosophy is based on a belief
that Intervoice can best create stockholder value if key employees, directors,
and certain others providing services to the Company act and are rewarded as
business owners. Intervoice believes that an equity stake through equity
compensation programs effectively aligns service provider and stockholder
interests by motivating and rewarding long-term performance that will enhance
stockholder value.

     1.2. Effectiveness and Term. This Plan shall become effective as of
July 13, 2005, provided it is approved by the holders of at least a majority of
the shares of Common Stock present or represented and voting on the proposal to
approve this Plan at the 2005 annual meeting of the stockholders of Intervoice
duly held in accordance with applicable law. Unless terminated earlier by the
Board, this Plan shall terminate on July 12, 2007.

ARTICLE II. DEFINITIONS

     2.1. “Affiliate” means a “parent corporation” or a “subsidiary corporation”
of Intervoice, as those terms are defined in sections 424(e) and (f) of the
Code, respectively.

     2.2. “Award” means an award granted to a Participant in the form of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Awards or
Other Incentive Awards, whether granted singly or in combination.

     2.3. “Award Agreement” means a written agreement between Intervoice and a
Participant that sets forth the terms, conditions, restrictions and limitations
applicable to an Award.

     2.4. “Board” means the Board of Directors of Intervoice.

     2.5. “Cash Dividend Right” means a contingent right, granted in tandem with
a specific Restricted Stock Unit Award, to receive an amount in cash equal to
the cash distributions made by Intervoice with respect to a share of Common
Stock during the period such Award is outstanding.

     2.6. “Cause” means a finding by the Committee of acts or omissions
constituting willful misconduct or gross negligence in the course of the
Participant’s employment or service with the Company.

 



--------------------------------------------------------------------------------



 



     2.7. “Change of Control” shall be defined in accordance with Treasury
guidance and Regulations related to Section 409A of the Code, including but not
limited to Notice 2005-1 and such other Treasury guidance or Regulations issued
after the Effective Date.

     2.8. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including regulations thereunder and successor provisions and
regulations.

     2.9. “Committee” means the Compensation Committee of the Board or such
other committee of the Board as may be designated by the Board to administer the
Plan, which committee shall consist of two or more members of the Board, each of
whom is an Outside Director; provided, however, that with respect to the
application of the Plan to Awards made to Outside Directors, “Committee” means
the Board. To the extent that no Committee exists that has the authority to
administer the Plan, the functions of the Committee shall be exercised by the
Board. If for any reason the appointed Committee does not meet the requirements
of Rule 16b-3 or section 162(m) of the Code, such noncompliance with such
requirements shall not affect the validity of Awards, grants, interpretations or
other actions of the Committee.

     2.10. “Common Stock” means the common stock of Intervoice, no par value per
share, or any stock or other securities of Intervoice hereafter issued or
issuable in substitution or exchange for the Common Stock.

     2.11. “Company” means Intervoice and any Affiliate.

     2.12. “Competitor” means any person or entity that carries on business
activities in competition with the activities of Intervoice or any affiliate of
Intervoice, including but not limited to (i) Alcatel, Avaya, IBM, Nortel, Aspect
Communications, Edify, Converse Technologies, and Lucent Technologies, or, if
those corporate names are not formally correct, the businesses commonly referred
to by those names; and (ii) the successors to, assigns of, and affiliates of the
persons or entities described in (i).

     2.13. “Disability” means a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company.

     2.14. “Dividend Unit Right” means a contingent right, granted in tandem
with a specific Restricted Stock Unit Award, to have an additional number of
Restricted Stock Units credited to a Participant in respect of the Award equal
to the number of shares of Common Stock that could be purchased at Fair Market
Value with the amount of each cash distribution made by Intervoice with respect
to a share of Common Stock during the period such Award is outstanding.

2



--------------------------------------------------------------------------------



 



     2.15. “Effective Date” means the date this Plan becomes effective as
provided in Section 1.2.

     2.16. “Employee” means an employee of the Company; provided, however, that
the term “Employee” does not include a nonemployee director or an individual
performing services for the Company who is treated for tax purposes as an
independent contractor at the time of performance of the services.

     2.17. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     2.18. “Fair Market Value” means the fair market value of the Common Stock,
as determined in good faith by the Committee or (i) if the Common Stock is
traded in the over-the-counter market, the average of the representative closing
bid and asked prices as reported by NASDAQ for the date the Award is granted (or
if there was no quoted price for such date of grant, then for the last preceding
business day on which there was a quoted price), or (ii) if the Common Stock is
traded in the NASDAQ National Market System, the average of the highest and
lowest selling prices for such stock as quoted on the NASDAQ National Market
System for the date the Award is granted (or if there are no sales for such date
of grant, then for the last preceding business day on which there were sales),
or (iii) if the Common Stock is listed on any national stock exchange, the
average of the highest and lowest selling prices for such stock as quoted on
such exchange for the date the Award is granted (or if there are no sales for
such date of grant, then for the last preceding business day on which there were
sales).

     2.19. “FAS 123” means Statements of Financial Account Standards No. 123,
“Accounting for Stock-Based Compensation,” as promulgated by the Financial
Accounting Standards Board, as at any time revised or amended.

     2.20. “Fiscal Year” means the 12-month-period beginning each March 1 and
ending on the last day of the following February.

     2.21. “Good Reason” means (i) any demotion of the Participant as evidenced
by a material reduction in the Participant’s responsibilities, duties,
compensation or benefits as in effect immediately prior to the Change of
Control, or (ii) if the Company or its successor does not provide full
relocation benefits to the Participant, any permanent relocation of the
Participant’s place of business to a location 50 miles or more from the location
prior to the Change of Control.

     2.22. “Grant Date” means the date an Award is determined to be effective by
the Committee upon the grant of such Award.

     2.23. “Harmful Activity” means directly or indirectly (i) disparaging
Intervoice or its affiliates, any products, services, or operations of
Intervoice or its affiliates, or any of the former, current, or future officers,
directors, or employees of Intervoice or its affiliates; (ii) soliciting,
inducing, persuading, or enticing, or endeavoring to solicit, induce, persuade,
or entice, any person who is then employed by or otherwise engaged to perform
services for Intervoice or its affiliates to leave that employment or cease
performing those services; (iii) soliciting, inducing,

3



--------------------------------------------------------------------------------



 



persuading, or enticing, or endeavoring to solicit, induce, persuade, or entice,
any person who is then a customer, supplier, or vendor of Intervoice or any of
its affiliates to cease being a customer, supplier, or vendor of Intervoice or
any of its affiliates or to divert all or any part of such person’s or entity’s
business from Intervoice or any of its affiliates; or (iv) associating as an
employee, officer, director, agent, partner, stockholder, owner, member,
representative, or consultant, with any Competitor of Intervoice or any of its
affiliates.

     2.24. “Incentive Stock Option” means an Option that is intended to meet the
requirements of section 422(b) of the Code.

     2.25. “Intervoice” means Intervoice, Inc., a Texas corporation, or any
successor thereto.

     2.26. “NASDAQ” means The NASDAQ Stock Market, Inc.

     2.27. “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.

     2.28. “Option” means an option to purchase shares of Common Stock granted
to a Participant pursuant to Article VII. An Option may be either an Incentive
Stock Option or a Nonqualified Stock Option, as determined by the Committee.

     2.29. “Other Incentive Award” means an incentive award granted to a
Participant pursuant to Article XII.

     2.30. “Outside Director” means a member of the Board who: (i) meets the
independence requirements of NASDAQ, or if NASDAQ shall cease to be the
principal exchange or quotation system upon which the shares of Common Stock are
listed or quoted, then such exchange or quotation system as Intervoice elects to
list or quote its shares of Common Stock and that the Committee designates as
Intervoice’s principal exchange or quotation system, (ii) qualifies as an
“outside director” under Section 162(m) of the Code, (iii) qualifies as a
“non-employee director” of Intervoice under Rule 16b-3, and (iv) satisfies
independence criteria under any other applicable laws or regulations relating to
the issuance of shares of Common Stock to Employees.

     2.31. “Participant” means an Employee, director, or other individual or
entity that has been granted an Award; provided, however, that no Option or
Award that may be settled in Common Stock may be issued to a Participant that is
not a natural person.

     2.32. “Performance Award” means an Award granted to a Participant pursuant
to Article XI to receive cash or Common Stock conditioned in whole or in part
upon the satisfaction of specified performance criteria.

     2.33. “Permitted Transferee” shall have the meaning given such term in
Section 15.4.

4



--------------------------------------------------------------------------------



 



     2.34. “Plan” means the Intervoice, Inc. 2005 Stock Incentive Plan, as in
effect from time to time.

     2.35. “Prior Plans” means the Intervoice, Inc. 1998 Stock Option Plan, the
Intervoice-Brite, Inc. 1999 Stock Option Plan, and the Intervoice, Inc. 2003
Stock Option Plan.

     2.36. “Purchased Restricted Stock” shall have the meaning given such term
in Section 9.2.

     2.37. “Restricted Period” means the period established by the Committee
with respect to an Award of Restricted Stock or Restricted Stock Units during
which the Award remains subject to forfeiture.

     2.38. “Restricted Stock” means a share of Common Stock granted to a
Participant pursuant to Article IX that is subject to such terms, conditions,
and restrictions as may be determined by the Committee.

     2.39. “Restricted Stock Unit” means a fictional share of Common Stock
granted to a Participant pursuant to Article X that is subject to such terms,
conditions, and restrictions as may be determined by the Committee.

     2.40. “Retirement” means (i) with respect to an Employee, voluntary
termination of employment after attaining age 55 and completing five years of
continuous employment with the Company and (ii) with respect to an Outside
Director, ceasing to be an Outside Director pursuant to an election by
Intervoice’s shareholders or by voluntary resignation after attaining age 55 and
completing five years of continuous service with the Company.

     2.41. “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation
that may be in effect from time to time.

     2.42. “Stock Appreciation Right” or “SAR” means a right granted to a
Participant pursuant to Article VIII with respect to a share of Common Stock to
receive upon exercise cash, Common Stock or a combination of cash and Common
Stock, equal to the appreciation in value of a share of Common Stock.

ARTICLE III. PLAN ADMINISTRATION

     3.1. Plan Administrator and Discretionary Authority. The Plan shall be
administered by the Committee. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms. The Committee shall have all the authority that may be necessary
or helpful to enable it to discharge its responsibilities with respect to the
Plan. Without limiting the generality of the preceding sentence, the Committee
shall have the exclusive right to: (i) interpret the Plan and the Award
Agreements executed hereunder; (ii) decide all questions concerning eligibility
for, and the amount of, Awards granted under the Plan; (iii) construe any
ambiguous provision of the Plan or

5



--------------------------------------------------------------------------------



 



any Award Agreement; (iv) prescribe the form of Award Agreements; (v) correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award Agreement; (vi) issue administrative guidelines as an aid to
administering the Plan and make changes in such guidelines as the Committee from
time to time deems proper; (vii) make regulations for carrying out the Plan and
make changes in such regulations as the Committee from time to time deems
proper; (viii) determine whether Awards should be granted singly or in
combination; (ix) to the extent permitted under the Plan, grant waivers of Plan
terms, conditions, restrictions and limitations; (x) accelerate the exercise,
vesting or payment of an Award when such action or actions would be in the best
interests of the Company; (xi) require Participants to hold a stated number or
percentage of shares of Common Stock acquired pursuant to an Award for a stated
period; and (xii) take any and all other actions the Committee deems necessary
or advisable for the proper operation or administration of the Plan. The
Committee shall have authority in its sole discretion with respect to all
matters related to the discharge of its responsibilities and the exercise of its
authority under the Plan, including without limitation its construction of the
terms of the Plan and its determination of eligibility for participation in, and
the terms of Awards granted under, the Plan. The decisions of the Committee and
its actions with respect to the Plan shall be final, conclusive and binding on
all persons having or claiming to have any right or interest in or under the
Plan, including without limitation Participants and their respective Permitted
Transferees, estates, beneficiaries and legal representatives. In the case of an
Award intended to be eligible for the performance-based compensation exemption
under section 162(m) of the Code, the Committee shall exercise its discretion
consistent with qualifying the Award for such exemption.

     3.2. Liability; Indemnification. No member of the Committee, nor any person
to whom it has delegated authority, shall be personally liable for any action,
interpretation or determination made in good faith with respect to the Plan or
Awards granted hereunder, and each member of the Committee (or delegatee of the
Committee) shall be fully indemnified and protected by Intervoice with respect
to any liability he may incur with respect to any such action, interpretation or
determination, to the maximum extent permitted by applicable law.

ARTICLE IV. SHARES SUBJECT TO THE PLAN

     4.1. Available Shares.

     (a) Subject to adjustment as provided in Section 4.2, the maximum number of
shares of Common Stock that shall be available for grant of Awards under the
Plan shall be 3,500,000 shares of Common Stock, plus all shares of Common Stock
that as of the date the Plan is approved by Intervoice’s stockholders (the
“Approval Date”) remain available for grant of options under the Prior Plans.

     (b) The maximum number of shares of Common Stock that may be subject to all
Awards granted under the Plan to any one Participant (i) during the Fiscal Year
in which the Participant is first hired by the Company is 500,000 shares and
(ii) during each subsequent Fiscal Year is 300,000 shares. The limitations
provided in this Section 4.1(b) shall be subject to adjustment as provided in
Section 4.2.

6



--------------------------------------------------------------------------------



 



     (c) The aggregate number of shares available for issuance under the Plan
will be reduced by (i) two shares of Common Stock for each share of Common Stock
delivered in settlement of any Award of Restricted Stock, Restricted Stock
Units, SARs, Performance Awards, or Other Incentive Awards that are determined
by the Committee to be full value Awards and any discounted Options granted
pursuant to Section 7.2(ii), and (ii) one share for each share of Common Stock
delivered in settlement of an Option (other than a discounted Option as
described in Section 7.2(ii)). If an Award expires, is forfeited or becomes
unexercisable for any reason without having been exercised in full, the
undelivered shares of Common Stock which were subject to the Award shall, unless
the Plan shall have been terminated, become available for future Awards under
the Plan. Shares of Common Stock available for issuance under the Plan shall be
increased by any shares of Common Stock subject to outstanding awards under the
Prior Plans on the Approval Date that later cease to be subject to such awards
for any reason other than such awards having been exercised, subject to
adjustment as provided in Section 4.2, which shares of Common Stock shall, as of
the date such shares cease to be subject to such awards, cease to be available
for grant under the Prior Plans, but shall be available for issuance under the
Plan.

     (d) Shares of Common Stock issued pursuant to the Plan may be original
issue or treasury shares or a combination of the foregoing, as the Committee, in
its sole discretion, shall from time to time determine. Intervoice, during the
term of this Plan, will at all times reserve and keep available such number of
shares of Common Stock as shall be sufficient to satisfy the requirements of the
Plan.

     (e) Notwithstanding any provision of this Plan to the contrary, the Board
or the Committee shall have the right to substitute or assume awards in
connection with mergers, reorganizations, separations or other transactions to
which Section 424(a) of the Code applies, provided such substitutions or
assumptions are permitted by Section 424 of the Code and the regulations
promulgated thereunder.

     4.2. Adjustments for Recapitalizations and Reorganizations.

     (a) The shares with respect to which Awards may be granted under the Plan
are shares of Common Stock as presently constituted, but if, and whenever, prior
to the expiration or satisfaction of an Award theretofore granted, Intervoice
shall effect a split, subdivision or consolidation of shares of Common Stock or
the payment of a stock dividend on Common Stock in the form of Common Stock
without receipt of consideration by Intervoice, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable, (i) in the event of an increase in the number of outstanding
            shares, shall be proportionately increased, and, if applicable, the
exercise price per share shall be proportionately reduced, and (ii) in the event
of a reduction in the number of outstanding shares, shall be proportionately
reduced, and, if applicable, the exercise price per share shall be
proportionately increased.

     (b) If Intervoice recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise or satisfaction, as applicable, of an Award
theretofore granted the Participant shall be entitled to receive (or to
purchase, if applicable) under

7



--------------------------------------------------------------------------------



 



such Award, in lieu of the number of shares of Common Stock then covered by such
Award, the number and class of shares of stock or other securities to which the
Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Award.

     (c) In the event of changes in the outstanding Common Stock by reason of a
reorganization, merger, consolidation, combination, separation (including a
spin-off or other distribution of stock or property), exchange, or other
relevant change in capitalization occurring after the date of grant of any Award
and not otherwise provided for by this Section 4.2, any outstanding Awards and
any Award Agreements evidencing such Awards shall be subject to (i) adjustment
by the Committee in its sole discretion as to the number, price and kind of
shares or other consideration subject to, and other terms of, such Awards to
reflect such changes in the outstanding Common Stock, or (ii) in the case of a
Change of Control transaction, if approved by the Committee in its sole
discretion, replacement with a comparable Award pursuant to Article XIII.

     (d) In the event of any changes in the outstanding Common Stock provided
for in this Section 4.2, the aggregate number of shares available for grant of
Awards under the Plan may be equitably adjusted by the Committee, whose
determination shall be conclusive.

ARTICLE V. ELIGIBILITY

     The Committee shall select Participants from those Employees, directors and
other individuals or entities providing services to the Company that, in the
opinion of the Committee, are in a position to make a significant contribution
to the success of the Company. Once a Participant has been selected for an Award
by the Committee, the Committee shall determine the type and size of Award to be
granted to the Participant and shall establish in the related Award Agreement
the terms, conditions, restrictions and limitations applicable to the Award, in
addition to those set forth in the Plan and the administrative guidelines and
regulations, if any, established by the Committee.

ARTICLE VI. FORM OF AWARDS

     6.1. Form of Awards. Awards may be granted under the Plan, in the
Committee’s sole discretion, in the form of Options pursuant to Article VII,
SARs pursuant to Article VIII, Restricted Stock pursuant to Article IX,
Restricted Stock Units pursuant to Article X, Performance Awards pursuant to
Article XI, and Other Incentive Awards pursuant to Article XII, or a combination
thereof. All Awards shall be subject to the terms, conditions, restrictions and
limitations of the Plan. The Committee may, in its sole discretion, subject any
Award to such other terms, conditions, restrictions and/or limitations
(including without limitation the time and conditions of exercise, vesting or
payment of an Award and restrictions on transferability of any shares of Common
Stock issued or delivered pursuant to an Award), provided they are not
inconsistent with the terms of the Plan. The Committee may, but is not required
to, subject an

8



--------------------------------------------------------------------------------



 



Award to such conditions as it determines are necessary or appropriate to ensure
than an Award constitutes “qualified performance based compensation” within the
meaning of section 162(m) of the Code and the regulations thereunder. Awards
under a particular Article of the Plan need not be uniform, and Awards under
more than one Article of the Plan may be combined in a single Award Agreement.
Any combination of Awards may be granted at one time and on more than one
occasion to the same Participant. Subject to compliance with applicable tax law,
an Award Agreement may provide that a Participant may elect to defer receipt of
income attributable to the exercise or vesting of an Award.

     6.2. No Repricing. Except for adjustments made pursuant to Section 4.2, no
Award may be repriced, replaced, regranted through cancellation or modified
without shareholder approval, if the effect would be to reduce the exercise
price for the shares underlying such Award, and the Committee cannot cancel an
outstanding Option that is under water for the purpose of granting a replacement
Award of a different type.

     6.3. No Reload Rights. Options shall not contain any provision entitling
the Participant to an automatic grant of additional Options in connection with
any exercise of the original Option.

     6.4. Substitution of SARs for Options. Any provision of this Plan to the
contrary notwithstanding, if Intervoice is required to or elects to record as an
expense in its consolidated statements of earnings the cost of Options pursuant
to FAS 123 or a similar accounting requirement, the Committee shall have the
sole discretion to substitute, without receiving Participants’ consent, SARs
settled only in stock for outstanding Options; provided, however, that the terms
of the substituted SARs are the same as the terms of the Options, the number of
shares underlying the SARs equals the number of shares underlying the Options
and the difference between the Fair Market Value of the underlying shares and
the grant price of the SARs is equivalent to the difference between the Fair
Market Value of the underlying shares and the exercise price of the Options.

ARTICLE VII. OPTIONS

     7.1. General. Awards may be granted in the form of Options that may be
Incentive Stock Options or Nonqualified Stock Options, or a combination of both;
provided, however, that Incentive Stock Options may be granted only to
Employees.

     7.2. Terms and Conditions of Options. An Option shall be exercisable in
whole or in such installments and at such times as may be determined by the
Committee. The price at which a share of Common Stock may be purchased upon
exercise of an Option shall be determined by the Committee, but such exercise
price shall not be less than 100% of the Fair Market Value per share of Common
Stock on the Grant Date unless (i) the Option was granted through the assumption
of, or in substitution for, outstanding awards previously granted to individuals
who became Employees as a result of a merger, consolidation, acquisition, or
other corporate transaction involving the Company or (ii) the Option is
structured to avoid negative tax consequences to the Participant under
Section 409A of the Code. Except as otherwise provided

9



--------------------------------------------------------------------------------



 



in Section 7.3, the term of each Option shall be as specified by the Committee;
provided, however, that no Options shall be exercisable later than seven years
after the Grant Date. Options may be granted with respect to Restricted Stock or
shares of Common Stock that are not Restricted Stock, as determined by the
Committee in its sole discretion.

     7.3. Restrictions Relating to Incentive Stock Options.

     (a) Options granted in the form of Incentive Stock Options shall, in
addition to being subject to the terms and conditions of Section 7.2, comply
with section 422(b) of the Code. To the extent the aggregate Fair Market Value
(determined as of the times the respective Incentive Stock Options are granted)
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of Intervoice and its Affiliates exceeds $100,000, such
excess Incentive Stock Options shall be treated as options that do not
constitute Incentive Stock Options. The Committee shall determine, in accordance
with the applicable provisions of the Code, which of a Participant’s Incentive
Stock Options will not constitute Incentive Stock Options because of such
limitation and shall notify the Participant of such determination as soon as
practicable after such determination. The price at which a share of Common Stock
may be purchased upon exercise of an Incentive Stock Option shall be determined
by the Committee, but such exercise price shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the Grant Date. No Incentive
Stock Option shall be granted to an Employee under the Plan if, at the time such
Option is granted, such Employee owns stock possessing more than 10% of the
total combined voting power of all classes of stock of Intervoice or an
Affiliate, within the meaning of section 422(b)(6) of the Code, unless (i) on
the Grant Date of such Option, the exercise price of such Option is at least
110% of the Fair Market Value of the Common Stock subject to the Option and (ii)
such Option by its terms is not exercisable after the expiration of five years
from the Grant Date of the Option.

     (b) Each Participant awarded an Incentive Stock Option shall notify
Intervoice in writing immediately after the date he or she makes a disqualifying
disposition of any shares of Common Stock acquired pursuant to the exercise of
such Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the Grant Date of the Incentive Stock Option or (ii) one year after the
date of exercise of the Incentive Stock Option.

     7.4. Exercise of Options.

     (a) Subject to the terms and conditions of the Plan, Options shall be
exercised by the delivery of a written notice of exercise to Intervoice, setting
forth the number of whole shares of Common Stock with respect to which the
Option is to be exercised, accompanied by full payment for such shares.

10



--------------------------------------------------------------------------------



 



     (b) Upon exercise of an Option, the exercise price of the Option shall be
payable to Intervoice in full either: (i) in cash or an equivalent acceptable to
the Committee, or (ii) in the sole discretion of the Committee and in accordance
with any applicable administrative guidelines established by the Committee, by
tendering one or more previously acquired nonforfeitable, unrestricted shares of
Common Stock having an aggregate Fair Market Value at the time of exercise equal
to the total exercise price, or (iii) in a combination of the forms of payment
specified in clauses (i) and (ii) above; provided, however, that payment of the
exercise price by means of tendering previously owned shares of Common Stock
shall not be permitted when the same may, in the reasonable opinion of the
Committee, cause Intervoice to record a loss or expense as a result thereof.

     (c) During such time as the Common Stock is registered under Section 12 of
the Exchange Act, to the extent permissible under applicable law, payment of the
exercise price of an Option may also be made, in the absolute discretion of the
Committee, by delivery to Intervoice or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the shares with respect
to which the Option is exercised and deliver the sale or margin loan proceeds
directly to Intervoice to pay the exercise price and any required withholding
taxes.

     (d) As soon as reasonably practicable after receipt of written notification
of exercise of an Option and full payment of the exercise price and any required
withholding taxes, Intervoice shall (i) deliver to the Participant, in the
Participant’s name or the name of the Participant’s designee, a stock
certificate or certificates in an appropriate aggregate amount based upon the
number of shares of Common Stock purchased under the Option, or (ii) cause to be
issued in the Participant’s name or the name of the Participant’s designee, in
book-entry form, an appropriate number of shares of Common Stock based upon the
number of shares purchased under the Option.

     7.5. Termination of Employment or Service. Each Award Agreement embodying
the Award of an Option shall set forth the extent to which the Participant shall
have the right to exercise the Option following termination of the Participant’s
employment or service with the Company. Such provisions shall be determined by
the Committee in its absolute discretion, need not be uniform among all Options
granted under the Plan and may reflect distinctions based on the reasons for
termination of employment or service. In the event a Participant’s Award
Agreement embodying the award of an Option does not set forth such termination
provisions, the following termination provisions shall apply with respect to
such Award:

     (a) Termination Other Than for Retirement, Disability, Death or Cause. If
the employment or service of a Participant shall terminate for any reason other
than Retirement, Disability, death or Cause, each outstanding Option held by the
Participant may be exercised, to the extent then vested, until the earlier of
(i) the expiration of six months from the date of such termination of employment
or service or (ii) the expiration of the term of such Option; provided, however,
that if a Participant dies after his or her

11



--------------------------------------------------------------------------------



 



termination of employment or service but before the Participant’s right to
exercise the Option expires under (i) or (ii) of this paragraph (a), the right
to exercise the Option, to the extent then vested, shall expire on the earlier
of (x) one year following the date of the Participant’s termination of
employment or service or (y) the expiration of the term of such Option.

     (b) Termination by Reason of Retirement, Disability or Death. If the
employment or service of a Participant shall terminate by reason of Retirement,
Disability or death, each outstanding Option held by the Participant may be
exercised, to the extent then vested, until the earlier of (i) the expiration of
one year from the date of such termination of employment or service or (ii) the
expiration of the term of such Option; provided, however, that with respect to a
Participant who terminates employment or service by reason of Retirement and
engages in a Harmful Activity either before or after Retirement, as determined
by the Committee in its sole discretion, the one-year period described in
paragraph (b)(i) shall be reduced to ten days from the date Intervoice gives
notice of the Harmful Activity to the Participant.

     (c) Termination for Cause. Notwithstanding paragraphs (a) and (b) above, if
the employment or service of a Participant shall terminate for Cause, each
outstanding Option held by the Participant may be exercised, to the extent then
vested, until the earlier of (i) the expiration of 30 days from the date of such
termination of employment or service or (ii) the expiration of the terms of such
Option.

ARTICLE VIII. STOCK APPRECIATION RIGHTS

     8.1. General. The Committee may grant Awards in the form of SARs in such
numbers and at such times as it shall determine. SARs shall vest and be
exercisable in whole or in such installments and at such times as may be
determined by the Committee. The price at which SARs may be exercised shall be
determined by the Committee but shall not be less than 100% of the Fair Market
Value per share of Common Stock on the Grant Date unless (i) the SARs were
granted through the assumption of, or in substitution for, outstanding awards
previously granted to individuals who became Employees as a result of a merger,
consolidation, acquisition, or other corporate transaction involving the Company
or (ii) the SARs are structured to avoid negative tax consequences to the
Participant under Section 409A of the Code. The term of each SAR shall be as
specified by the Committee; provided, however, that no SARs shall be exercisable
later than seven years after the Grant Date. At the time of an Award of SARs,
the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the SARs, including
without limitation rules pertaining to the termination of employment or service
(by reason of death, permanent and total disability, or otherwise) of a
Participant prior to exercise of the SARs, as it determines are necessary or
appropriate, provided they are not inconsistent with the Plan.

     8.2. Exercise of SARs. SARs shall be exercised by the delivery of a written
notice of exercise to Intervoice, setting forth the number of whole shares of
Common Stock with respect to which the Award is being exercised. Upon the
exercise of SARs, the Participant shall be entitled

12



--------------------------------------------------------------------------------



 



to receive an amount equal to the excess of the aggregate Fair Market Value of
the shares of Common Stock with respect to which the Award is exercised
(determined as of the date of such exercise) over the aggregate exercise price
of such shares. Such amount shall be payable to the Participant in cash or in
shares of Common Stock, as provided in the Award Agreement; provided, however,
that if SARs are to be settled in cash, the SARS shall be structured to avoid
negative tax consequences to the Participant under Section 409A of the Code.

ARTICLE IX. RESTRICTED STOCK

     9.1. General. Awards may be granted in the form of Restricted Stock in such
numbers and at such times as the Committee shall determine. The Committee shall
impose such terms, conditions and restrictions on Restricted Stock as it may
deem advisable, including without limitation providing for vesting upon the
achievement of specified performance goals pursuant to a Performance Award and
restrictions under applicable federal or state securities laws. A Participant
shall not be required to make any payment for Restricted Stock unless required
by the Committee pursuant to Section 9.2.

     9.2. Purchased Restricted Stock. The Committee may in its sole discretion
require a Participant to pay a stipulated purchase price for each share of
Restricted Stock (“Purchased Restricted Stock”).

     9.3. Restricted Period. At the time an Award of Restricted Stock is
granted, the Committee shall establish a Restricted Period applicable to such
Restricted Stock. Each Award of Restricted Stock may have a different Restricted
Period in the sole discretion of the Committee.

     9.4. Other Terms and Conditions. Restricted Stock shall constitute issued
and outstanding shares of Common Stock for all corporate purposes. Restricted
Stock awarded to a Participant under the Plan shall be registered in the name of
the Participant or, at the option of Intervoice, in the name of a nominee of
Intervoice, and shall be issued in book-entry form or represented by a stock
certificate. Subject to the terms and conditions of the Award Agreement, a
Participant to whom Restricted Stock has been awarded shall have the right to
receive dividends thereon during the Restricted Period, to vote the Restricted
Stock and to enjoy all other stockholder rights with respect thereto, except
that (i) Intervoice shall retain custody of any certificates evidencing the
Restricted Stock during the Restricted Period, and (ii) the Participant may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Restricted Stock during the Restricted Period. A breach of the terms and
conditions established by the Committee pursuant to the Award of the Restricted
Stock may result in a forfeiture of the Restricted Stock. At the time of an
Award of Restricted Stock, the Committee may, in its sole discretion, prescribe
additional terms, conditions, restrictions and limitations applicable to the
Restricted Stock, including without limitation rules pertaining to the
termination of employment or service (by reason of death, permanent and total
disability, retirement or otherwise) of a Participant prior to expiration of the
Restricted Period.

13



--------------------------------------------------------------------------------



 



     9.5. Miscellaneous. Nothing in this Article shall prohibit the exchange of
shares of Restricted Stock pursuant to a plan of merger or reorganization for
stock or other securities of Intervoice or another corporation that is a party
to the reorganization, provided that the stock or securities so received in
exchange for shares of Restricted Stock shall, except as provided in
Article XIII, become subject to the restrictions applicable to such Restricted
Stock. Any shares of Common Stock received as a result of a stock split or stock
dividend with respect to shares of Restricted Stock shall also become subject to
the restrictions applicable to such Restricted Stock.

ARTICLE X. RESTRICTED STOCK UNITS

     10.1. General. Awards may be granted in the form of Restricted Stock Units
in such numbers and at such times as the Committee shall determine. The
Committee shall impose such terms, conditions and restrictions on Restricted
Stock Units as it may deem advisable, including without limitation prescribing
the period over which and the conditions upon which a Restricted Stock Unit may
become vested or be forfeited, and providing for vesting upon the achievement of
specified performance goals pursuant to a Performance Award. Upon the lapse of
restrictions with respect to each Restricted Stock Unit, the Participant shall
be entitled to receive from the Company one share of Common Stock or an amount
of cash equal to the Fair Market Value of one share of Common Stock, as provided
in the Award Agreement. A Participant shall not be required to make any payment
for Restricted Stock Units.

     10.2. Restricted Period. At the time an Award of Restricted Stock Units is
granted, the Committee shall establish a Restricted Period applicable to such
Restricted Stock Units. Each Award of Restricted Stock Units may have a
different Restricted Period in the sole discretion of the Committee.

     10.3. Cash Dividend Rights and Dividend Unit Rights. To the extent provided
by the Committee in its sole discretion, a grant of Restricted Stock Units may
include a tandem Cash Dividend Right or Dividend Unit Right grant. A grant of
Cash Dividend Rights may provide that such Cash Dividend Rights shall be paid
directly to the Participant at the time of payment of related dividend, be
credited to a bookkeeping account subject to the same vesting and payment
provisions as the tandem Award (with or without interest in the sole discretion
of the Committee), or be subject to such other provisions or restrictions as
determined by the Committee in its sole discretion. A grant of Dividend Unit
Rights may provide that such Dividend Unit Rights shall be subject to the same
vesting and payment provisions as the tandem Award or be subject to such other
provisions and restrictions as determined by the Committee in its sole
discretion.

     10.4. Other Terms and Conditions. At the time of an Award of Restricted
Stock Units, the Committee may, in its sole discretion, prescribe additional
terms, conditions, restrictions and limitations applicable to the Restricted
Stock Units, including without limitation rules pertaining to the termination of
employment or service (by reason of death, permanent and total disability,
retirement or otherwise) of a Participant prior to expiration of the Restricted
Period.

14



--------------------------------------------------------------------------------



 



ARTICLE XI. PERFORMANCE AWARDS

     11.1. General. Awards may be granted in the form of Performance Awards that
may be payable in the form of cash, shares of Common Stock, or a combination of
both, in such amounts and at such times as the Committee shall determine.
Performance Awards shall be conditioned upon the level of achievement of one or
more stated performance goals over a specified performance period that shall not
be shorter than one year. Performance Awards may be combined with other Awards
to impose performance criteria as part of the terms of such other Awards.

     11.2. Terms and Conditions. Each Award Agreement embodying a Performance
Award shall set forth (i) the amount, including a target and maximum amount if
applicable, a Participant may earn in the form of cash or shares of Common Stock
or a formula for determining such amount, (ii) the performance criteria and
level of achievement versus such criteria that shall determine the amount
payable or number of shares of Common Stock to be granted, issued, retained
and/or vested, (iii) the performance period over which performance is to be
measured, (iv) the timing of any payments to be made, (v) restrictions on the
transferability of the Award, and (vi) such other terms and conditions as the
Committee may determine that are not inconsistent with the Plan.

     11.3. Code Section 162(m) Requirements. The Committee shall determine in
its sole discretion whether all or any portion of a Performance Award shall be
intended to satisfy the requirements for “performance-based compensation” under
section 162(m) of the Code (the “162(m) Requirements”). The performance criteria
for any Performance Award that is intended to satisfy the 162(m) Requirements
shall be established in writing by the Committee based on one or more
performance goals as set forth in Section 11.4 not later than 90 days after
commencement of the performance period with respect to such Award, provided that
the outcome of the performance in respect of the goals remains substantially
uncertain as of such time. The maximum amount that may be paid in cash pursuant
to Performance Awards granted to a Participant with respect to a Fiscal Year
that are intended to satisfy the 162(m) Requirements is $2,000,000; provided,
however, that such maximum amount with respect to a Performance Award that
provides for a performance period longer than one Fiscal Year shall be the
foregoing limit multiplied by the number of full Fiscal Years in the performance
period. At the time of the grant of a Performance Award and to the extent
permitted under Code section 162(m) and regulations thereunder for a Performance
Award intended to satisfy the 162(m) Requirements, the Committee may provide for
the manner in which the performance goals will be measured in light of specified
corporate transactions, extraordinary events, accounting changes and other
similar occurrences.

     11.4. Performance Goals. The performance measure(s) to be used for purposes
of Performance Awards may be described in terms of objectives that are related
to the individual Participant or objectives that are Company-wide or related to
a subsidiary, division, department, region, function or business unit of the
Company in which the Participant is employed or with respect to which the
Participant performs services, and may consist of one or more or any combination
of the following criteria: (i) earnings or earnings per share (whether on a
pre-tax,

15



--------------------------------------------------------------------------------



 



after-tax, operational or other basis), (ii) return on equity, (iii) return on
assets or net assets, (iv) return on capital or invested capital and other
related financial measures, (v) cash flow, (vi) revenues, (vii) income or
operating income, (viii) expenses or expense levels, (ix) one or more operating
ratios, (x) stock price, (xi) total shareholder return, (xii) market share,
(xiii) operating profit, (xiv) profit margin, (xv) cash flow, (xvi) capital
expenditures, (xvii) net borrowing, debt leverage levels, credit quality or debt
ratings, (xviii) the accomplishment of mergers, acquisitions, dispositions,
public offerings or similar extraordinary business transactions, (xix) net asset
value per share, (xx) economic value added and (xxi) individual business
objectives. The performance goals based on these performance measures may be
made relative to the performance of other business entities.

     11.5. Certification and Negative Discretion. Prior to the payment of any
compensation pursuant to a Performance Award that is intended to satisfy the
162(m) Requirements, the Committee shall certify the extent to which the
performance goals and other material terms of the Award have been achieved or
satisfied. The Committee in its sole discretion shall have the authority to
reduce, but not to increase, the amount payable and the number of shares to be
granted, issued, retained or vested pursuant to a Performance Award.

ARTICLE XII. OTHER INCENTIVE AWARDS

     Other Incentive Awards may be granted in such amounts, upon such terms and
at such times as the Committee shall determine. Other Incentive Awards may be
granted based upon, payable in or otherwise related to, in whole or in part,
shares of Common Stock if the Committee, in its sole discretion, determines that
such Other Incentive Awards are consistent with the purposes of the Plan. Each
grant of an Other Incentive Award shall be evidenced by an Award Agreement that
shall specify the amount of the Other Incentive Award and the terms, conditions,
restrictions and limitations applicable to such Award. Payment of Other
Incentive Awards shall be made at such times and in such form, which may be
cash, shares of Common Stock or other property (or a combination thereof), as
established by the Committee, subject to the terms of the Plan.

ARTICLE XIII. CHANGE OF CONTROL

     13.1. Vesting of Awards. Except as provided otherwise below in this Article
or in an Award Agreement at the time an Award is granted, notwithstanding
anything to the contrary in this Plan, if a Participant’s employment or service
with the Company is involuntarily terminated other than for Cause or if a
Participant voluntarily terminates employment or service for Good Reason, in
either case within the one-year period following a Change of Control of
Intervoice, any time periods, conditions or contingencies relating to the
exercise or realization of, or lapse of restrictions under, any Award shall be
automatically accelerated or waived so that:

     (a) if no exercise of the Award is required, the Award may be realized in
full at the time of the occurrence of the Participant’s termination of
employment or service; or

16



--------------------------------------------------------------------------------



 



     (b) if exercise of the Award is required, the Award may be exercised in
full commencing on the date of the Participant’s termination of employment or
service.

In the event all outstanding Awards are replaced in connection with a Change of
Control by comparable types of awards of at least substantially equivalent
value, as determined by the Committee in its sole discretion, such replacement
awards shall provide for automatic acceleration or waiver as provided above in
the event of a Participant’s involuntary termination of employment or service
with the Company other than for Cause or voluntary termination of employment or
service for Good Reason, as applicable.

     13.2. Cancellation of Awards. Notwithstanding the foregoing, on or prior to
the date of a Change of Control, the Committee may take any of the following
actions with respect to any or all outstanding Awards, without the consent of
any Participant: (i) the Committee may require that Participants surrender their
outstanding Options and SARs in exchange for payment by the Company, in cash,
Common Stock, the securities of another company, or a combination thereof, as
determined by the Committee, in an amount equal to the amount, if any, by which
the then Fair Market Value of the shares of Common Stock subject to the
Participant’s unexercised Options and SARs exceeds the exercise price or grant
price, and (ii) with respect to Participants holding Restricted Stock,
Restricted Stock Units, Performance Awards or Other Incentive Awards, and
related Cash Dividend Rights and Dividend Unit Rights (if applicable), the
Committee may determine that such Participants shall receive payment in
settlement of such Awards (and dividend rights), in an amount equivalent to the
value of such Awards (and dividend rights) at the time of such settlement;
provided, however, that the Committee shall not take the action permitted by
this Section 13.2 unless counsel for Intervoice determines that such action will
not result in adverse tax consequences to Participants under Section 409A of the
Code. Such surrender or settlement shall take place as of the date of the Change
of Control or such other date as the Committee may specify.

ARTICLE XIV. AMENDMENT AND TERMINATION

     14.1. Plan Amendment and Termination. The Board may at any time suspend,
terminate, amend or modify the Plan, in whole or in part; provided, however,
that no amendment or modification of the Plan shall become effective without the
approval of such amendment or modification by the holders of at least a majority
of the shares of Common Stock if (i) such amendment or modification increases
the maximum number of shares subject to the Plan (except as provided in
Article IV) or changes the designation or class of persons eligible to receive
Awards under the Plan, or (ii) counsel for Intervoice determines that such
approval is otherwise required by or necessary to comply with applicable law or
the listing requirements of NASDAQ or such other exchange or association on
which the Common Stock is then listed or quoted. Upon termination of the Plan,
the terms and provisions of the Plan shall, notwithstanding such termination,
continue to apply to Awards granted prior to such termination. No suspension,
termination, amendment or modification of the Plan shall adversely affect in any
material way any Award previously granted under the Plan, without the consent of
the Participant (or the Permitted Transferee) holding such Award.

17



--------------------------------------------------------------------------------



 



     14.2. Award Amendment and Cancellation. The Committee may amend the terms
of any outstanding Award granted pursuant to the Plan, but except as otherwise
provided herein, no such amendment shall adversely affect in any material way
the Participant’s (or a Permitted Transferee’s) rights under an outstanding
Award without the consent of the Participant (or the Permitted Transferee)
holding such Award.

     14.3. Performance-Based Compensation. In the case of an outstanding Award
intended to be eligible for the performance-based compensation exemption under
section 162(m) of the Code, the Committee shall not, without the approval of the
holders of at least a majority of the shares of Common Stock, amend the Plan or
the Award in a manner that would adversely affect the Award’s continued
eligibility for the performance-based compensation exemption under section
162(m) of the Code.

ARTICLE XV. MISCELLANEOUS

     15.1. Award Agreements. After the Committee grants an Award under the Plan
to a Participant, Intervoice and the Participant shall enter into an Award
Agreement setting forth the terms, conditions, restrictions and limitations
applicable to the Award and such other matters as the Committee may determine to
be appropriate. The terms and provisions of the respective Award Agreements need
not be identical. All Award Agreements shall be subject to the provisions of the
Plan, and in the event of any conflict between an Award Agreement and the Plan,
the terms of the Plan shall govern.

     15.2. Listing; Suspension.

     (a) As long as the Common Stock is listed on a national securities exchange
or system sponsored by a national securities association, the issuance of any
shares of Common Stock pursuant to an Award shall be conditioned upon such
shares being listed on such exchange or system. Intervoice shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.

     (b) If at any time counsel to Intervoice or its Affiliates shall be of the
opinion that any sale or delivery of shares of Common Stock pursuant to an Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on Intervoice or its Affiliates under the laws of any applicable
jurisdiction, Intervoice or its Affiliates shall have no obligation to make such
sale or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise, with respect to shares of Common Stock or Awards, and the right to
exercise any Option or other Award shall be suspended until, in the opinion of
such counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on Intervoice or its Affiliates.

     (c) Upon termination of any period of suspension under this Section, any
Award affected by such suspension that shall not then have expired or terminated
shall be

18



--------------------------------------------------------------------------------



 



reinstated as to all shares available before such suspension and as to shares
that would otherwise have become available during the period of such suspension,
but no such suspension shall extend the term of any Award unless otherwise
determined by the Committee in its sole discretion.

     15.3. Additional Conditions. Notwithstanding anything in the Plan to the
contrary: (i) the Committee may, if it shall determine it necessary or desirable
in its sole discretion, at the time of grant of any Award or the issuance of any
shares of Common Stock pursuant to any Award, require the recipient of the Award
or such shares of Common Stock, as a condition to the receipt thereof, to
deliver to Intervoice a written representation of present intention to acquire
the Award or such shares of Common Stock for his own account for investment and
not for distribution, (ii) the certificate for shares of Common Stock issued to
a Participant may include any legend that the Committee deems appropriate to
reflect any restrictions on transfer, and (iii) all certificates for shares of
Common Stock delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or association upon which the Common Stock is
then listed or quoted, any applicable federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.

     15.4. Transferability. No Award shall be subject to execution, attachment
or similar process. No Award of Incentive Stock Options or Restricted Stock
during its Restricted Period may be sold, transferred, pledged, exchanged,
hypothecated or otherwise disposed of, other than by will or pursuant to the
applicable laws of descent and distribution. If provided in the Award Agreement,
all other Awards may be transferred by a Participant to a Permitted Transferee.
Any attempted sale, transfer, pledge, exchange, hypothecation or other
disposition of an Award not specifically permitted by the Plan or the Award
Agreement shall be null and void and without effect. All Awards granted to a
Participant shall be exercisable during his or her lifetime only by such
Participant, or if applicable, a Permitted Transferee; provided, however, that
in the event of a Participant’s legal incapacity, an Award may be exercised by
his or her guardian or legal representative. For purposes of the Plan,
“Permitted Transferee” means (i) a member of a Participant’s immediate family,
(ii) any person sharing the Participant’s household (other than a tenant or
employee of the Participant), (iii) trusts in which a person listed in (i) or
(ii) above has more than 50% of the beneficial interest, (iv) a foundation in
which the Participant or a person listed in (i) or (ii) above controls the
management of assets, (v) any other entity in which the Participant or a person
listed in (i) or (ii) above owns more than 50% of the voting interests, provided
that in the case of the preceding clauses (i) through (v), no consideration is
provided for the transfer, and (vi) any transferee permitted under applicable
securities and tax laws as determined by counsel to Intervoice. In determining
whether a person is a “Permitted Transferee,” immediate family members shall
include a Participant’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships.

19



--------------------------------------------------------------------------------



 



     15.5. Withholding Taxes. The Company shall be entitled to deduct from any
payment made under the Plan, regardless of the form of such payment, the amount
of all applicable income and employment taxes required by law to be withheld
with respect to such payment, may require the Participant to pay to the Company
such withholding taxes prior to and as a condition of the making of any payment
or the issuance or delivery of any shares of Common Stock under the Plan, and
shall be entitled to deduct from any other compensation payable to the
Participant any withholding obligations with respect to Awards. In accordance
with any applicable administrative guidelines it establishes, the Committee may
allow a Participant to pay the amount of taxes required by law to be withheld
from or with respect to an Award by (i) withholding shares of Common Stock from
any payment of Common Stock due as a result of such Award, or (ii) permitting
the Participant to deliver to the Company previously acquired shares of Common
Stock, in each case having an aggregate Fair Market Value equal to the amount of
such required withholding taxes. No payment shall be made and no shares of
Common Stock shall be issued pursuant to any Award unless and until the
applicable tax withholding obligations have been satisfied.

     15.6. No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award granted hereunder,
provided that the Committee in its sole discretion may round fractional shares
down to the nearest whole share or settle fractional shares in cash.

     15.7. Notices. All notices required or permitted to be given or made under
the Plan or pursuant to any Award Agreement (unless provided otherwise in such
Award Agreement) shall be in writing and shall be deemed to have been duly given
or made if (i) delivered personally, (ii) transmitted by first class registered
or certified United States mail, postage prepaid, return receipt requested,
(iii) sent by prepaid overnight courier service, or (iv) sent by telecopy or
facsimile transmission, with confirmation receipt, to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith. Such notices shall be effective (i) if
delivered personally or sent by courier service, upon actual receipt by the
intended recipient, (ii) if mailed, upon the earlier of five days after deposit
in the mail or the date of delivery as shown by the return receipt therefor, or
(iii) if sent by telecopy or facsimile transmission, when the answer back is
received. Intervoice or a Participant may change, at any time and from time to
time, by written notice to the other, the address that it or such Participant
had theretofore specified for receiving notices. Until such address is changed
in accordance herewith, notices hereunder or under an Award Agreement shall be
delivered or sent (i) to a Participant at his address as set forth in the
records of the Company or (ii) to Intervoice at the principal executive offices
of Intervoice clearly marked “Attention: General Counsel.”

     15.8. Binding Effect. The obligations of Intervoice under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of Intervoice, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of Intervoice. The terms and conditions of the Plan
shall be binding upon each Participant and his or her Permitted Transferees,
heirs, legatees, distributees and legal representatives.

20



--------------------------------------------------------------------------------



 



     15.9. Severability. If any provision of the Plan or any Award Agreement is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of the Plan or such agreement, as the case
may be, but such provision shall be fully severable and the Plan or such
agreement, as the case may be, shall be construed and enforced as if the illegal
or invalid provision had never been included herein or therein.

     15.10. No Restriction of Corporate Action. Nothing contained in the Plan
shall be construed to prevent Intervoice or any Affiliate from taking any
corporate action (including any corporate action to suspend, terminate, amend or
modify the Plan) that is deemed by Intervoice or such Affiliate to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any Awards made or to be made under the Plan. No
Participant or other person shall have any claim against Intervoice or any
Affiliate as a result of such action.

     15.11. Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas except as superseded by applicable federal law.

     15.12. No Right, Title or Interest in Company Assets. No Participant shall
have any rights as a stockholder of Intervoice as a result of participation in
the Plan until the date of issuance of Common Stock in his name and, in the case
of Restricted Stock, unless and until such rights are granted to the Participant
pursuant to the Plan. To the extent any person acquires a right to receive
payments from the Company under the Plan, such rights shall be no greater than
the rights of an unsecured general creditor of the Company, and such person
shall not have any rights in or against any specific assets of the Company. All
Awards shall be unfunded.

     15.13. Risk of Participation. Nothing contained in the Plan shall be
construed either as a guarantee by Intervoice or the Affiliates, or their
respective stockholders, directors, officers or employees, of the value of any
assets of the Plan or as an agreement by Intervoice or the Affiliates, or their
respective stockholders, directors, officers or employees, to indemnify anyone
for any losses, damages, costs or expenses resulting from participation in the
Plan.

     15.14. No Guarantee of Tax Consequences. No person connected with the Plan
in any capacity, including without limitation Intervoice and the Affiliates and
their respective directors, officers, agents and employees, makes any
representation, commitment or guarantee that any tax treatment, including
without limitation federal, state and local income, estate and gift tax
treatment, will be applicable with respect to any Awards or payments thereunder
made to or for the benefit of a Participant under the Plan or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Plan.

     15.15. Continued Employment or Service. Nothing contained in the Plan or in
any Award Agreement shall confer upon any Participant the right to continue in
the employ or service of the Company, or interfere in any way with the rights of
the Company to terminate a Participant’s employment or service at any time, with
or without cause. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination

21



--------------------------------------------------------------------------------



 



of employment or service for any reason, even if the termination is in violation
of an obligation of Intervoice or an Affiliate to the Participant.

     15.16. Miscellaneous. Headings are given to the articles and sections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction of the Plan or
any provisions hereof. The use of the masculine gender shall also include within
its meaning the feminine. Wherever the context of the Plan dictates, the use of
the singular shall also include within its meaning the plural, and vice versa.

22